                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In the Matter of the Complaint of                            Civil Action No. 21-CV-10330
BARRY GILFIX, Owner of the
2016 10’ 10” Sea-Doo with Hull                               HON. BERNARD A. FRIEDMAN
Identification No. YDV09542B616
For Exoneration From or Limitation
of Liability,

      Plaintiff.
______________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
   MOTION TO DISMISS, AND DENYING PLAINTIFF’S MOTION TO STRIKE

               This matter is presently before the Court on plaintiff’s “motion to dismiss Counts I,

II, and IV of defendant/counter-claimants’ counterclaim . . . and motion to strike portions of the

affidavits of Terence Mousel, Jr. and Rachel Gill” (ECF No. 18). Counter-claimants have responded

and plaintiff has replied. Pursuant to E.D. Mich. 7.1(f)(2), the Court shall decide these motions

without a hearing.

               This is an admiralty action in which plaintiff seeks exoneration from or limitation of

liability pursuant to the Shipowners’ Limitation of Liability Act, 46 U.S.C. § 30501, et seq.,

regarding a fatal boating accident that occurred on Lake St. Clair on August 8, 2020. According to

the complaint, plaintiff is the owner of the vessel at issue, a Sea-Doo personal water craft. Compl.

¶¶ 3-4. Plaintiff further alleges:

               6. On August 8, 2020, GILFIX gave the Vessel to Robert
               Cottingham, Jr., known to GILFIX to be an experienced vessel
               operator, to operate upon the waters of Lake St. Clair in Michigan.

               7. On the evening of August 8, 2020, the Vessel was in operation on
               Lake St. Clair near the mouth of Muscamoot Bay and was being
               operated by Robert Cottingham, Jr.

               8. On the evening of August 8, 2020, . . . as the Vessel was making
               her way across the Lake, a 31-foot Silverton pleasure craft, upon
               information and belief owned and operated by Johnathan Brown,
               collided with, and ran over, the Vessel, at an excessive rate of speed
               for conditions then existing (“the Occurrence”).

               9. Robert Cottingham, Jr., the operator of the Vessel, died as a result
               of injuries sustained in the Occurrence.

Id. ¶¶ 6-9. The complaint also alleges:

               14. Any injuries, losses and damages that occurred to any persons or
               property as a result of the Occurrence, including any injuries, losses
               and damages that any person and/or the Estates and heirs of Robert
               Cottingham, Jr. allege they may have sustained as a result of the
               Occurrence, and for which claims may be made, were occasioned and
               incurred without the privity and knowledge of GILFIX in that (a)
               they were occasioned by the navigation of the vessels involved,
               neither of which GILFIX was piloting and GILFIX was not aboard
               either vessel; (b) in advance of the Occurrence, GILFIX was
               unaware, and had no reason to anticipate, that a navigational error by
               anyone might occur; (c) the person piloting the Vessel at the time of
               the collision was fully qualified to operate such a vessel; and (d)
               GILFIX’s conduct was in all respects prudent and did not improperly
               put into motion or proximately cause the Occurrence.

Id. ¶ 14.

               For relief, plaintiff asks that the Court

               adjudge and find:

                       (1) That the Plaintiff, BARRY GILFIX, is fully exonerated
               and not liable to any person or entity, to any extent, for any death,
               injury, damage, loss or claim whatsoever in any way arising out of or
               in consequence of the Occurrence and the matters set out
               hereinabove; and

                       (2) Alternatively, if the Plaintiff, BARRY GILFIX, shall be
               jointly and/or individually judged liable, then said liability and
               damages to any and all claimants collectively shall be limited to, and
               not exceed, the amount of the Plaintiff’s interests in the Vessel and
               pending freight ($0.00), and that the Plaintiff, BARRY GILFIX, is
               discharged from any and all further liability collectively to all
               complaints by the payment of an amount equal to that amount; . . .

                                                  2
Id., pp. 8-9.

                 Cottingham’s mother, Sherry Zunk, has filed an answer and counterclaim on behalf

of Cottingham’s estate and on behalf of his sisters (Andrea Biggs, Erica Cottingham, and Jamie

Green) and grandmother (Betty Zunk). The counter-claimants allege that plaintiff supplied

Cottingham with large quantities of alcohol and then, although Cottingham was in a visibly

intoxicated state, allowed him to operate the Sea-Doo. Specifically, the counterclaim alleges that

Cottingham and two of his friends (Terence Mousel Jr. and Rachel Gill) borrowed plaintiff’s two

Sea-Doos, rode across Lake St. Clair from St. Clair Shores to Muscamoot Bay, where they tied the

Sea-Doos to plaintiff’s boat, and then spent several hours drinking with plaintiff aboard plaintiff’s

boat. Further,

                 19. Upon information and belief, Cottingham arrived on Plaintiff’s
                 boat well before noon.

                 20. Upon the boat, Cottingham was furnished both beer and liquor by
                 Plaintiff.

                 21. Cottingham was on the boat with Plaintiff, drinking for many
                 hours, during which time he was provided excessive amounts of
                 alcohol by Plaintiff.

                                                *    *    *

                 24. Plaintiff[] had Mr. Cottingham pilot one of Plaintiff’s jet skis
                 back to Saint Clair Shores for him.

                 25. At that time, Mr. Cottingham was highly and visibly intoxicated.

                 26. Plaintiff knew Cottingham was highly intoxicated . . .

                 27. Plaintiff’s boat could have pulled both of his jet skis behind it, the
                 entire way back from Muscamoot Bay to Saint Clair Shores, without
                 issue.

                 28. Plaintiff also could have allowed Cottingham to leave the jet ski

                                                     3
               there, or to remain on his boat to wait until he sobered up to operate
               the jet ski.

               29. Because it was getting late in the evening and the waters of Lake
               Saint Clair were choppy, Plaintiff requested that Ms. Gill ride back
               to Saint Clair Shores with him in his boat.

                                             *   *   *

               32. Mousel and Cottingham then began the dangerous voyage back
               to Saint Clair Shores, each on a large and powerful jet ski owned by
               Plaintiff.

                                             *   *   *

               34. Very early in said voyage, while still leaving the bay, Cottingham
               misjudged the speed of a much larger vessel, or the speed of his own
               jet ski, and in attempting to pass in front of it, collided with it.

               35. Cottingham . . .was run over by a much larger vessel.

                                             *   *   *

               49. Cottingham was pronounced dead on arrival when he arrived at
               the Ascension River District Hospital in East China, in the evening
               of August 8, 2020.

Countercl. ¶¶ 19-21, 24-29, 32, 34-35, 49.

               The counterclaim asserts four counts. Count I (“negligence pursuant to federal law”)

claims that plaintiff was negligent “when he required, encouraged, and/or allowed Cottingham to

operate the jet ski on August 8, 2020 after a day of providing Cottingham with alcoholic beverages.”

Id. ¶ 63. Count II (“negligence pursuant to Michigan law”) asserts a negligence claim on the same

grounds under state law. Count III (“wrongful death pursuant to M.C.L. § 600.2922(1)”) asserts a

claim under the Michigan wrongful death statute. And Count IV (“declaratory action”) seeks a

declaration that plaintiff “has wrongfully invoked the Limitation of Liability Act, 46 USC § 30505

et seq.”

                                                 4
               Plaintiff seeks dismissal of Counts I and II on the grounds that counter-claimants’

claim under Michigan’s wrongful death statute is their sole remedy. He seeks dismissal of Count

IV on the grounds that the requested declaration serves no purpose and is improperly pled.

Additionally, plaintiff asks the Court to strike some of the averments in Mousel Jr.’s and Gill’s

affidavits on the grounds that they are not based on personal knowledge.

               Count I (“negligence pursuant to federal law”), while perhaps inartfully worded, is

not subject to dismissal. Plaintiff concedes that general maritime law recognizes a claim for

negligently-caused death. See Pl.’s Reply at 2 (“General maritime law . . . holds that a non-seafarer

can recover for a wrongful death occurring in state territorial waters.”). This comports with the

Supreme Court’s statement in Norfolk Shipbuilding & Drydock Corp. v. Garris, 532 U.S. 811, 811-

12 (2001), that “[t]he general maritime law has recognized the tort of negligence for more than a

century, and it has been clear since Moragne that breaches of a maritime duty are actionable when

they cause death, as when they cause injury.” Plaintiff’s argument is that Count I fails because it

asserts a claim for “negligence, not wrongful death.” Pl.’s Reply at 2 (emphasis in original). But

the allegations in the “statement of facts” section of the counterclaim, as well as those within Count

I itself, make clear that the claim being asserted is that plaintiff’s negligence caused Cottingham’s

death. See, e.g., Countercl. ¶ 65 (“Cottingham’s fatal accident would not have occurred but for

Plaintiff’s above-described breach.”). This suffices to state a claim for negligently caused death,

the type of claim recognized in Garris. Further, a wrongful death claim under general maritime law

may be pursued along with a wrongful death claim under state law. See Garris; see also Yamaha

Motor Corp v. Calhoun, 516 U.S. 199, 202 (1996) (noting that “state remedies remain applicable

in such cases and have not been displaced by the federal maritime wrongful-death action recognized


                                                  5
in Moragne”).

                While the Court shall deny plaintiff’s motion to dismiss Count I, plaintiff correctly

argues that a wrongful death action under general maritime law may be brought only by the

appointed representative of the decedent’s estate. See Ivy v. Sec. Barge Lines, Inc., 585 F.2d 732,

734 (5th Cir. 1978), on reh’g, 606 F.2d 524 (5th Cir. 1979); Matter of Alpha VesselCo, LLC, No.

6:19-CV-01194, 2021 WL 1084403, at *2 (W.D. La. Mar. 19, 2021); Matter of Am. River Transp,

Co., LLC, No. CV 18-2186, 2019 WL 2847702, at *7 (E.D. La. July 2, 2019). Therefore, this claim

may be prosecuted only by Sherry Zunk, the personal representative of Cottingham’s estate.

                Count II asserts a claim for “negligence pursuant to Michigan law.” In Michigan,

“the wrongful death act provides the exclusive remedy under which a plaintiff may seek damages

for a wrongfully caused death.” Jenkins v. Patel, 684 N.W.2d 346, 350 (Mich. 2004). Counter-

claimants acknowledge this, but argue that their Count II should not be dismissed because “it is

brought in conjunction with Michigan’s Wrongful Death Statute which requires a wrongful act, such

as negligence, be pled.” Resp. Br. at 4. The wrongful death statute does require that the death be

“caused by wrongful act, neglect, or fault of another, and [that] the act, neglect, or fault is such as

would, if death had not ensued, have entitled the party injured to maintain an action and recover

damages.” Mich. Comp. Laws § 600.2922(1). Sherry Zunk, as the representative of the estate,1 may

attempt to make such a showing by presenting evidence that Cottingham’s death was caused by

plaintiff’s negligence. The allegations concerning his alleged negligence are presented in the



       1
          The wrongful death statute states that “[e]very action under this section shall be brought
by, and in the name of, the personal representative of the estate of the deceased.” Section
600.2822(2). Therefore, plaintiff correctly argues that the only person who may bring this claim
is the personal representative of Cottingham’s estate, Sherry Zunk.

                                                  6
“statement of facts” section of the Counterclaim and within Count III, which asserts a claim under

the wrongful death statute. As the statute provides the exclusive state remedy in this matter, neither

Sherry Zunk nor the other family members may assert a separate claim for negligence, and Count

II plainly is such a claim. Therefore, Count II of the counterclaim must be dismissed.

                  Plaintiff next seeks dismissal of Count IV, in which the counter-claimants seek a

declaration that plaintiff “has wrongfully invoked the Limitation of Liability Act.” Plaintiff argues

that the requested declaration would not serve a useful purpose and that counter-claimants misstate

the applicable negligence standard. In their response brief, counter-claimants clarify that they seek

a ruling that plaintiff is not entitled to relief because the act does not exonerate him for his own

negligence. See Resp. Br. at 6-7. The Court shall deny this aspect of plaintiff’s motion without

prejudice. The issues involved in Count IV go to the merits of the case and must be resolved either

on summary judgment or at trial. Both parties will be free to present argument and evidence

concerning plaintiff’s negligence, if any, as well as the applicable legal standards, at those junctures.

However, as Sherry Zunk, the personal representative of Cottingham’s estate, is the only party who

has standing to seek relief under Counts I and III, she is likewise the only party who may seek this

declaration.

                  Finally, plaintiff asks that the Court strike certain of the averments contained in the

affidavits of Terence Mousel Jr. and Rachel Gill on the grounds that they are not based on personal

knowledge or contain hearsay. Plaintiff relies on Fed. R. Civ. P. 12(f).2


        2
            Rule 12(f) states:

                  Motion to Strike. The court may strike from a pleading an
                  insufficient defense or any redundant, immaterial, impertinent, or
                  scandalous matter. The court may act:

                                                    7
               It is unclear why counter-claimants attached these affidavits to their counterclaim.

Nonetheless, plaintiff has not shown that any of the averments in question may be stricken on the

grounds that they are “redundant, immaterial, impertinent, or scandalous.” As this Court has noted,

               Rule 12(f) motions “are viewed with disfavor and are not frequently
               granted.” Operating Eng’rs Local 324 Health Care Plan v. G & W
               Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). Generally, the
               matter to be stricken must have “no possible relation to the
               controversy.” Brown & Williamson Tobacco Corp. v. United States,
               201 F.2d 819, 822 (6th Cir. 1953).

House of Providence v. Meyers, 458 F. Supp. 3d 621, 647 (E.D. Mich. 2020). Further, Rule 12(f)

allows the Court to strike such matter only “from a pleading,” and the affidavits are not pleadings

but rather exhibits to a pleading. Exhibits to a pleading are considered to be a part thereof only if

they are “written instruments,” see Fed. R. Civ. P. 10(c), and affidavits are not written instruments.

As the court explained in Benzon v. Morgan Stanley Distribs., Inc., No. 3:03-0159, 2004 WL 62747,

at *2 (M.D. Tenn. Jan. 8, 2004),

               [a] “written instrument” within the meaning of Rule 10(c) is a
               document evidencing legal rights or duties or giving formal
               expression to a legal act or agreement, such as a deed, will, bond,
               lease, insurance policy or security agreement. DeMarco v. DepoTech
               Corp., 149 F. Supp.2d 1212, 1219 (S.D. Cal. 2001). The documents
               that satisfy this definition consist largely of documentary evidence,
               specifically, contracts, notes, and other writings on which a party’s
               action or defense is based. Id.

               The Court concludes that Rule 12(f) does not apply to the affidavits attached to the

counterclaim. However, if counter-claimants offer these affidavits in support of a motion or



               (1) on its own; or

               (2) on motion made by a party either before responding to the
               pleading or, if a response is not allowed, within 21 days after being
               served with the pleading.

                                                  8
response, or at trial, plaintiff will be free to challenge them to the extent any of the averments

contain inadmissible hearsay or are not based on personal knowledge.

               For the reasons stated above,



               IT IS ORDERED that plaintiff’s motion to dismiss is granted in part and denied in

part as follows: The motion is granted as to Count II (negligence pursuant to Michigan law), and

Sherry Zunk is the only counter-claimant who may pursue Counts I, III, and IV. The Clerk is

directed to terminate the other counter-claimants. Otherwise, plaintiff’s motion to dismiss is denied.



               IT IS FURTHER ORDERED that plaintiff’s motion to strike is denied.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
Dated: July 6, 2021                            SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                  9
